Citation Nr: 1550960	
Decision Date: 12/04/15    Archive Date: 12/16/15	

DOCKET NO.  14-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right leg, to include as secondary to a service-connected scar as the residual of a superficial laceration of the anterior surface of the mid-portion of the tibia.

2.  Entitlement to service connection for Type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a brain embolism (claimed as "brain blockage").


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs 



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2012 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a VA Form 9 dated in May 2014, as well as in subsequent correspondence dated in May 2015, the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to service connection for peripheral neuropathy of the right leg.  Accordingly, that issue will be dismissed.

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for type II diabetes mellitus, erectile dysfunction, and a brain embolism is being REMANDED to Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

In a VA Form 9 dated in May 2014, as well as in subsequent correspondence of May 2015, the Veteran indicated that he was "happy" with the 20 percent evaluation he had been awarded for a stasis ulceration of the right leg with painful and unstable scar, and that he wished to withdraw from consideration the issue of entitlement to service connection for peripheral neuropathy of the right leg.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for peripheral neuropathy of the right leg have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2015).

In the present case, in a VA Form 9 dated in May 2014, and once again in subsequent correspondence of May 2015, following his hearing, the Veteran withdrew from consideration the issue of entitlement to service connection for peripheral neuropathy of the right leg.  Inasmuch as the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for peripheral neuropathy of the right leg, there remain no allegations of error or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for peripheral neuropathy of the right leg, to include as secondary to a service-connected scar as the residual of a superficial laceration of the anterior surface of the mid-portion of the tibia, is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for Type II diabetes mellitus, erectile dysfunction, and a brain embolism (claimed as "brain blockage").

In that regard, at the time of the aforementioned rating decision in April 2015, the AOJ denied entitlement to service connection for Type II diabetes mellitus, as well as for erectile dysfunction and a brain embolism.  Pertinent evidence of record is to the effect that, in May 2015, the Veteran filed the requisite Notice of Disagreement with the aforementioned denials of service connection.  However, the Veteran has yet to be furnished a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Such a Statement of the Case must be issued prior to any further adjudication of the Veteran's claims for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2014, the date of the most recent evidence of record, should be obtained and incorporated in the Veteran's Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The AOJ must then issue the Veteran a Statement of the Case (SOC) addressing the issues of entitlement to service connection for Type II diabetes mellitus, erectile dysfunction, and a brain embolism.  Following the issuance of that Statement of the Case (SOC), the Veteran is to be advised that, in order to complete his appeal as to the issues of entitlement to service connection for Type II diabetes mellitus, erectile dysfunction, and a brain embolism, a timely Substantive Appeal must be filed.  If not, the appeal should be closed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


